Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance:    the prior art of record fails to discloses or to fairly suggest transmit a request to access a plurality of resources at a distribution service, receive, from the distribution service, the plurality of resources and a plurality of location rules associated with the plurality of resources,
determine an authorized location and an authorized perimeter area associated with the
authorized location based on the plurality of location rules associated with the plurality of resources, the authorized location and the authorized perimeter area are determined to have different access rights to the plurality of resources, determine a location of the computing device, and grant access to a resource among the plurality of resources for the computing device based on the location of the computing device with respect to the authorization location or the authorized perimeter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452